USCA11 Case: 20-12678    Date Filed: 12/08/2020   Page: 1 of 3



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-12678
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:05-cr-20916-WPD-3



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,


                                  versus


ALFONSO ALLEN,
a.k.a. Spoon,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (December 8, 2020)

Before WILLIAM PRYOR, Chief Judge, MARTIN and BRANCH, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-12678        Date Filed: 12/08/2020   Page: 2 of 3



      Alfonso Allen appeals the denial of his motion for a sentence reduction,

under section 404(b) of the First Step Act of 2018, Pub. L. 115-391, 132 Stat.

5194, following a remand from this Court. Allen argues that the district court on

remand abused its discretion in denying his motion and that his case should be

reassigned to another district judge. We affirm.

      We review the denial of an eligible movant’s request for a reduced sentence

under the First Step Act for an abuse of discretion. United States v. Jones, 962 F.3d

1290, 1296 (11th Cir. 2020). A district court abuses its discretion if it applies an

incorrect legal standard, follows improper procedures in making the determination,

or makes findings of fact that are clearly erroneous. United States v. Khan, 794

F.3d 1288, 1293 (11th Cir. 2015).

      The district court did not abuse its discretion. Nothing in the First Step Act

required the district court to reduce Allen’s sentence, which President Obama

commuted in 2016 from a term of life to a term of 360 months. The district court

considered the remand order, Allen’s motion, his supplemental memorandum, the

record, and the presentence investigation report before denying the motion.

Although the district court expressed disagreement with the government’s

characterization of its initial ruling on appeal and with the commutation of Allen’s

sentence, it made clear that it would comply with the remand order. The district

court explained that Allen’s sentence did not overstate his criminal history,


                                           2
          USCA11 Case: 20-12678        Date Filed: 12/08/2020    Page: 3 of 3



referred to a previous incident when Allen sold cannabis while carrying a gun,

stated that Allen was convicted of possessing a firearm in this case to protect drugs

and money in a stash house, and stated that Allen, a career offender, was

responsible for approximately 27 kilograms of crack cocaine. The district court

also considered the relevant sentencing factors, 18 U.S.C. § 3553(a), when it

described Allen’s family support and post-sentencing rehabilitation as mitigating

factors and then weighed those factors against the need to promote respect for the

law and for deterrence in determining that a reduction was not warranted. And

because the district court did not abuse its discretion, Allen’s request for

reassignment on remand is moot.

      AFFIRMED.




                                           3